Citation Nr: 1530275	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-27 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, currently rated as 20 percent disabling.

2.  Entitlement to service connection for a traumatic brain injury (TBI) secondary to diabetes mellitus.

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Neil Kuchinsky, Attorney


WITNESS AT HEARING ON APPEAL

Appellant's attorney

ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to September 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran's representative provided argument at a Central Office hearing before the undersigned Veterans Law Judge (VLJ).  Due to a TBI, the Veteran was unable to present for the hearing to provide testimony on his own behalf.  Due solely to the unique circumstances of this case, the VLJ permitted     the representative to provide such argument on the record.  At the hearing, the Veteran's attorney submitted additional evidence and waived on the record RO consideration of that evidence.  38 C.F.R. § 20.1304.  Following the hearing, the VLJ held the record open for a period of 60 days for the Veteran to submit additional evidence; however, no additional evidence was received.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his diabetes mellitus is more severe than as reflected by his current 20 percent disability rating and, further, that it was because of his diabetes mellitus that he was involved in an April 2010 motor vehicle accident that resulted in a severe TBI.  

Currently, there is no accident or ambulance report from the April 15, 2010 MVA, nor are there records from the Veteran's hospital admission following the MVA.  Those records are necessary in order to determine whether the Veteran's accident was caused or contributed to by his service-connected diabetes mellitus, as asserted.  Available private hospital records also suggest that the Veteran has received private endocrinology treatment for his diabetes mellitus.  As those records could support entitlement to a higher rating, they should be obtained on remand, as should updated VA treatment records.  Additionally, the Veteran's attorney testified that the Veteran receives Social Security disability benefits related to his disabilities on appeal.  Therefore, those records should be obtained.

Furthermore, in light of private records showing hospitalizations for hypoglycemic episodes, and given that it has been over four years since the Veteran was examined for his diabetes, the Board finds that a new examination is necessary to address the current severity of the disability.  The Board also notes that, while an April 2011 VA examiner indicated that the Veteran's diabetes does not require regulation of activities, a February 2010 private treatment record states that the Veteran's multiple hypoglycemic episodes are likely related to several factors, including "coincidental heavy work, which precipitates hypoglycemia."  

Finally, the claim for SMC based on the need for aid and attendance is intertwined with the TBI service connection claim and thus requires remand pending further development and readjudication of that claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have recently treated him for his diabetes mellitus and who treatment him in conjunction with his April 2010 motor vehicle accident and traumatic brain injury.
 
After securing any necessary releases, the AOJ should request any relevant records identified which are not duplicates of those contained in the claims file.  Specifically, requests should be made for records from MCV (Medical College of Virginia) Hospital, Virginia Commonwealth University Health System, Cape Fear Valley Health System, and Dr. Dhaval Patel at Cape Fear Endocrinology.  

In addition, relevant VA treatment records should be obtained from all VA facilities, to include the VA Medical Centers in Richmond, Virginia, and Fayetteville, North Carolina.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  After securing any necessary releases, request any police report and ambulance or emergency services   report relating to the Veteran's April 2010 motor vehicle accident.

3.  Request from the Social Security Administration       the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA diabetes examination to determine the current nature and severity of his diabetes mellitus.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  All testing deemed necessary should be conducted and the results reported.

Following review of the claims file and examination       of the Veteran, the examiner should describe the symptomatology associated with the Veteran's diabetes mellitus and indicate whether the Veteran's diabetes requires regulation of activities (avoidance of strenuous occupational and recreational activities) to control the disease.  In doing so, the examiner should consider the February 2010 statement from the private physician      that the Veteran's recurrent hypoglycemic episodes are precipitated by heavy work or heavy lifting, suggesting that regulation of activities is necessary.  A rationale for any opinion expressed should be provided.

5.  After the above has been completed to the extent possible, the claims should be readjudicated.  If the benefits sought on appeal remains denied, issue the Veteran and his attorney a supplemental statement of the case and provide the Veteran an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




